Citation Nr: 0802197	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  97-20 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel




INTRODUCTION

The appellant had active military service from January 1964 
to December 1965.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 1997 RO rating decision in which the RO  denied 
entitlement to a TDIU.  The appellant filed a notice of 
disagreement (NOD) in April 1997, and the RO issued a 
statement of the case (SOC) in June 1997.  The appellant 
filed a substantive appeal via a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) in June 1997.  

In August 1999, the Board remanded this matter to the RO for 
additional action.  After accomplishing the requested action, 
the RO continued the denial of the claim (as reflected in the 
June 2005 supplemental SOC (SSOC)), and returned the matter 
to the Board for further appellate consideration.

In May 2006, the Board denied a rating in excess of 60 
percent for the veteran's service-connected disability of the 
lumbar spine, but d remanded to the RO the claim for a TDIU 
to adjudicate an inextricably intertwined claim for service 
connection for a cervical spine disorder as secondary to the 
veteran's service-connected lumbar spine disorder.  In a 
March 2007 rating decision, the RO denied service connection 
for a cervical spine disorder.  This denial of service 
connection was confirmed and continued in an April 2007 
rating decision.  Thereafter, the RO continued the denial of 
a TDIU (as reflected in an April 2007 SSOC), and returned 
this matter to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's service-connected disabilities consist of 
post-operative herniated nucleus pulposus of the lumbar 
spine, evaluated as 60 percent disabling, and residuals of a 
simple fracture of the distal right fibula, evaluated as 0 
percent disabling (noncompensable).  

3.  The veteran completed high school, and has more than 30 
years of work experience as an electrician.  

4.  The competent medical evidence does not establish that 
the veteran's service-connected disabilities preclude him 
from obtaining or retaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.18, 4.19 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In claims for increase (to include a claim for a TDIU), a 
claimant must be provided with the appropriate criteria as 
well as information regarding the effective date that may be 
assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, the SOC set forth the criteria for a TDIU.  
In January 2005 and November 2006 post-rating letters, the RO 
provided notice to the appellant regarding the information 
and evidence needed to substantiate his claim for a TDIU.  
These letters also informed the veteran of what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  These 
letters specifically informed the appellant to submit any 
evidence in his possession pertinent to the claim on appeal.  
The November 2006 letter informed the veteran of how 
disability ratings and effective dates are assigned, and the 
type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

After issuance of each notice described above, and 
opportunity for the veteran to respond, the April 2007 SSOC 
reflects readjudication of the claim.  Hence, the veteran is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA and private treatment records, Social Security 
Administration (SSA) records and the reports of VA 
examinations conducted in September 2002 and February 2003, 
with July, October, and November 2004 and June 2005 
addendums.  Also of record are various written statements 
provided by the veteran, and his representative, on his 
behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2007).  In exceptional circumstances, where the veteran does 
not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2007).

In this case, the veteran does meet the objective, minimum 
percentage requirements, set forth in 38 C.F.R. § 4.16(a), 
for consideration of a TDIU, as service connection is in 
effect for post-operative herniated nucleus pulposus, lumbar 
spine, rated as 60 percent disabling.  Service connection is 
also in effect for residuals of a simple fracture of the 
distal right fibula, rated as noncompensable.  However, the 
remaining question is whether the veteran's service-connected 
disabilities, in fact, render him unemployable.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2007); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

On his January 1997 VA Form 21-8940, the veteran indicated 
that he had completed high school, and that he had worked as 
an electrician from October 1962 until May 1994, when he 
became too disabled to work.  The veteran asserted that his 
service-connected lumbar spine disability prevented him from 
securing or following any substantially gainful occupation.  
Specifically, the veteran stated that he had always had pain 
in his back and left leg since his first back operation, but 
that he had a car accident in May 1994 that left his entire 
left side practically paralyzed.  

The record reflects that the veteran's first back operation 
was a partial hemilaminectomy, right, L5-S1, with removal of 
completely extruded disc in May 1971.  During a VA 
examination to evaluate his lumbar spine disability in 
October 1981, the veteran submitted a letter in which he 
stated that he had not missed a lot of time from work because 
of his back problems, but that it was not because he did not 
need to, but rather, he could not afford to stay home.  

In May 1982, the veteran underwent an exploratory cervical 
laminectomy, C3-C7.  In a September 1982 letter, the surgeon 
stated that, during the surgery, the veteran was found to 
have a severe spondylosis in the cervical region.  As a 
result of this, following surgery, he developed 
quadriparesis, which had gradually and greatly improved.  The 
surgeon indicated that the veteran should be re-evaluated for 
an increased disability rating in terms of spastic 
quadriparesis involving all four extremities, but mainly the 
upper left extremity.  He opined that this disability 
occurred as a result of the veteran's cervical spondylosis 
and exploratory surgery.  

During VA examination in August 1994, the veteran reported 
that his back problems started in the military and continued 
since that time.  He reported that he had been on light duty 
in his job as an electrician, but was presently out of work 
because of a May 1994 spinal cord injury he received during a 
car accident.  The veteran stated that he was currently 
totally disabled and unable to do any type of work.  

A September 1994 notice of award from the Social Security 
Administration (SSA) reflects that the veteran became 
disabled on May 18, 1994, the date of the motor vehicle 
accident in which he incurred a spinal cord injury.  

In an April 1997 statement, the veteran stated that he had 
major problems with his lower spine that were unrepairable 
prior to the May 1994 accident.  While he acknowledged that 
he continued to work with these problems, he stated that he 
was in pain all the time, was constantly taking pain 
medication, had problems with balance, developed difficulties 
with his bowels, and had left foot drop.  He added that his 
employment prior to the accident was the lightest duty 
available, there was no chance for advancement, and his 
overtime was discontinued.  He reported that he worked 
because he had a family to support, and believed that it was 
inevitable that he was going to be totally handicapped, and 
that the accident was simply the ending of the beginning.  

On September 2002 VA examination for evaluation of the 
service-connected postoperative herniated nucleus pulposus of 
the lumbar spine in , the veteran gave a history of pain in 
his low back, radiating to his legs.  He added that, in 2000, 
he became paralyzed from the stomach down.  Following 
examination, the examiner changed the veteran's diagnosis to 
quadriplegia status post postoperative lumbar spine.  
Regarding the veteran's employability, the examiner opined 
that the veteran's condition of being a quadriplegic made it 
impossible for him to obtain or retain gainful employment.  
He added that the problem was the result of paraplegia of the 
veteran's lower extremities resulting from his lumbar spine 
condition, and that, now that he had cervical onset affecting 
his upper extremities, it would be impossible for the veteran 
to start gainful employment or hold a job.  

In February 2003, the veteran was afforded another VA 
examination for evaluation of his service-connected lumbar 
spine disability.  Pertinent to the veteran's postoperative 
herniated nucleus pulposus of the lumbar spine, the examiner 
noted progression to worsening status post initial surgical 
interventions with worsening spondylosis and other 
degenerative changes.  Regarding the effect of the veteran's 
service connected disability on his employment, the examiner 
opined that the veteran's current disability had some impact 
due to his original injury of the lower back while in basic 
training, which, he opined, was equally likely as not to be 
associated with the culmination of the veteran's back 
discomfort necessitating eventual surgical intervention and 
residual disability.  The examiner added that the veteran was 
currently unable to obtain or retain substantially gainful 
employment due to his quadriplegic status, and noted that 
this quadriplegia was not currently in question concerning 
the veteran's disability.  

In a July 2004 addendum, the February 2003 VA examiner 
indicated that he had reviewed the claims file, and he 
provided a discussion of the history of both the lumbar and 
cervical spine disability.  Specifically, he indicated that 
the veteran's initial symptomatology of the lumbar back 
discomfort began in 1964.  Continued symptomatology 
necessitated further evaluation in 1971, when the veteran 
underwent surgical intervention without surgical or post 
surgical complications; however, the veteran experienced 
residual paresthesias of the right lower extremity.  Due to 
this symptomatology, the veteran underwent second surgical 
intervention of the lumbar spine region in 1978; again, with 
no surgical or post surgical complications.  In 1982, the 
veteran underwent surgical intervention for the cervical 
spine, after which he was initially quadriplegic, with 
gradual recovery of all extremities, with some residual 
weakness in the upper extremities.  He subsequently suffered 
the trauma of a motor vehicle accident in 1994, with cervical 
symptomatology of numbness and weakness of the upper 
extremities, and underwent subsequent surgical intervention 
in June 2000, with postoperative complication of acute 
quadriplegia.  The veteran remained quadriplegic with both 
upper and lower extremity atrophy with wheelchair bound 
status and inability for movement distal to the xiphoid 
process.  

The examiner opined that it is more likely than not that the 
veteran's low back disability, to include his cervical spinal 
post surgical complications and current quadriplegic status, 
render him unable to obtain or retain substantially gainful 
employment due to his wheelchair-bound status and 
quadriplegia with ineffective utilization of the hands, arms, 
legs, and feet for ambulation, manipulation, dexterity 
activities, and stability of movement.  

Following this addendum, VA again sought further 
clarification of the examiner's opinion.  Specifically, the 
request for clarification noted that, in the  1999 remand, 
the Board  requested an opinion as to whether, without regard 
to the veteran's age or the impact of nonservice-connected 
disabilities,  the low back disability (either alone or in 
combination with the service-connected residuals of a 
fracture of the right fibula) renders the veteran unable to 
obtain or retain substantially gainful employment.  The RO 
noted that the veteran's service-connected disabilities were 
postoperative herniated nucleus pulposus of the lumbar spine 
and residuals of simple fracture of the fibula, and that the 
veteran's cervical spine disability and resulting post 
surgical complication could not be factored into the opinion.  
The examiner's August 2004 response was, "The veteran is 
quadriplegic.  He cannot work." 

The same examiner provided further clarification in an 
October 2004 addendum.  In this addendum, he specifically 
addressed two questions posed by the RO.  The first was, 
whether, considering only the veteran's low back disability 
and residuals of fibular fracture; prior to the cervical 
surgery in June 2000 which left the veteran as a 
quadriplegic, is it at least as likely as not that the 
veteran's low back disability and residuals of fibula 
fracture would have prevented him from seeking or maintaining 
substantially gainful employment?  The examiner answered yes.  
The second was whether he was able to provide an answer to 
that question without resorting to undue speculation?  The 
examiner again answered yes.  In providing the  rationale for 
the answers to the  two questions, as requested, the examiner 
stated that the veteran is a quadriplegic; paralyzed from the 
neck down.  In a November 2004 addendum, he added that the 
veteran's quadriplegia is the result of post-surgical 
complications, and that, prior to the surgery, the veteran's 
paraspinal and spondylotic condition, though limiting, more 
likely than not did not render him unemployable.  

In light of the inconsistencies in the examiner's answer to 
the first question and the rationale provided, the examiner 
provided another addendum in June 2005, in which he revised 
his answers to the  two questions addressed in the October 
2004 addendum.  The examiner opined that, more likely than 
not, the veteran's low back condition and fibular fracture 
did not render him unemployable prior to cervical surgery.  
He stated that this answer was given without resorting to 
speculation, and, in providing a rationale for his opinion, 
he stated that there were no claims file records indicating 
or suggesting unemployability prior to surgery.  

While the record does show that the veteran has not been 
employed for many years, the competent medical evidence fails 
to show that his service-connected disabilities render him 
unemployable.  Rather, the competent medical evidence 
collectively, indicates that the veteran is unemployable due 
to his nonservice-connected quadriplegia, which resulted from 
his nonservice-connected cervical spine disability, rather 
than due to his service-connected lumbar spine disability.  
As noted above, in determining whether a TDIU is warranted, 
consideration may not be given to impairment caused by the 
veteran's nonservice-connected disabilities.  See Van Hoose, 
4 Vet. App. at 363.  

In this regard, the September 2002 examiner acknowledged that 
the veteran had paraplegia resulting from his lumbar spine 
condition, but specifically noted that it would now be 
impossible for the veteran to obtain or sustain gainful 
employment since the cervical onset affecting his upper 
extremities.  While this opinion suggests that the veteran's 
lumbar spine disability caused difficulty with employment, it 
indicates that the veteran was not actually unemployable 
until the onset of his nonservice-connected cervical spine 
disability.  

This opinion was reiterated by the February 2003 VA examiner, 
who also attributed the veteran's unemployability to his 
nonservice-connected quadriplegia.  Although the examiner's  
July 2004 addendum indicates that both the service-connected 
lumbar spine disability and nonservice-connected cervical 
spine disability rendered the veteran unemployable; and the 
October 2004 addendum indicates that the veteran was rendered 
unemployable prior to his cervical spine surgery and 
resulting quadriplegia, the examiner did not provide a 
rationale consistent with the October 2004 opinion.  Rather, 
his rationale supported his February 2003 opinion that the 
veteran is unemployable due to his nonservice-connected 
quadriplegia, and the opinion of the September 2002 VA 
examiner.  In any event, the examiner ultimately revised his 
opinion, and provided a clear rationale, in the June 2005 
addendum.  

The Board has considered the assertion of the veteran's 
representative, advanced in her November 2007 Informal 
Hearing Presentation, that the cervical spine pathology 
cannot be dissociated from the lumbar spine pathology.  
However, ads a layperson not shown to  possess appropriate 
medical training and expertise, she is not competent to 
render a probative opinion on such a medical matter.  See, 
e.g., Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.  

The Board further notes that, in this case, the medical 
evidence points to a contrary conclusion.  In conjunction 
with the claim for service connection for a cervical spine 
disability as secondary to the veteran's lumbar spine 
disability, in April 2007, a VA examiner noted review of the 
claims file to provide an opinion regarding the relationship 
between the veteran's cervical spine disability and lumbar 
spine disability.  Thereafter, the examiner opined that the 
veteran's cervical spine problems were not the result of 
problems with the lumbar spine.  The examiner discussed the 
veteran's history and provided a rationale for his opinion.  
As such, the Board finds that this opinion, when considered 
together with the opinions rendered by the VA examiners 
discussed above, indicates that the veteran's nonservice-
connected cervical spine disability can be dissociated from 
his service-connected lumbar spine disability.  

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, persuasive evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

A TDIU is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


